Citation Nr: 0913083	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1973 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006 and August 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision, September 2007 SOC, and February 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
PTSD on the basis that there is already sufficient medical 
evidence to decide the claim, and the Board agrees.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
although the Veteran has been diagnosed with PTSD at VA 
treatment, an examination would not be able to verify his in-
service stressor.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Laws and Regulations
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events 

that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of himself or others, 
and (2) the person's response involved intense fear, 
helplessness, or horror.  

III.  Factual Background and Analysis

The Veteran retired from the U.S. Air Force as a Master 
Sergeant, E-7, in November 1994.  His separation document, DD 
Form 214, shows that his primary military occupational 
specialty (MOS) was as a Traffic Management Supervisor, for 
21 years and 3 months.

He currently has service connection in effect for migraine 
headaches, evaluated as 30 percent disabling; lumbosacral 
strain with radiculopathy, rated as 20 percent disabling; 
hypertension, rated at 10 percent; pseudotumor cerebri, rated 
at 10 percent; gout in both feet, rated at 10 percent; 
bronchitis, rated at 10 percent; and for fracture residuals 
of the right ring finger, costochondritis, bilateral hearing 
loss, otitis externa, and sexual dysfunction, all rated at 0 
percent.  His combined service-connected disability rating is 
60 percent, effective since February 1997.

The Veteran's service treatment records (STRs) and his 
medical examination at retirement do not show any complaints, 
treatment, or diagnosis indicative of any psychiatric 
disorder.

In a statement submitted with his March 2006 claim, the 
Veteran wrote that from September 1975 to October 1975 he was 
sent on temporary duty to an Air Force base in Thailand and 
that his main duty was to inspect the caskets of service 
members killed in Vietnam.  He wrote that he has nightmares 
and continuously thinks of these duties.  The Veteran's 
service personnel records show that during this period he was 
assigned to the 96th Transportation Squadron at Dyess Air 
Force Base, and that he worked as a household goods 
specialist.  

The Veteran's post-service treatment records show that in 
September 2003 he had VA follow up treatment for depression 
and alcohol abuse.  At October 2003 treatment his diagnosis 
was major depressive disorder.  When he had follow-up 
treatment in April 2004, he was noted to have a history of 
PTSD and a major depressive disorder.  He reported that he 
continued to have about two nightmares per week, and that he 
had flashbacks of coffins.  The Veteran had started to take 
an increased dose of sertraline (an anti-depression 
medication) about a week beforehand because he had forgotten 
to increase his dosage as prescribed at the October 2003 
treatment.  He rated his depression as a five on a scale of 
one to ten, had no suicidal ideation or homicidal ideation, 
and reported no auditory or visual hallucinations.  He was 
sleeping three to four hours per night, and said he was 
willing to try something to help him sleep better.  His 
diagnoses included PTSD/prolonged, major depressive 
disorder/recurrent, and a sleep disorder.

At June 2004 treatment the Veteran reported that the 
sertraline had been helping him.  In September 2004 he said 
he had been doing well.  He rated his depression as a six out 
of ten, and said that his anxiety was minimal.  At November 
2004 follow-up he related that he was doing well and that his 
nightmares and flashbacks were at baseline level.  He said at 
January 2005 treatment that he had two to three flashbacks 
per week, and that his nightmares continued at a variable 
rate.  His nightmares and flashbacks were described at 
baseline but not bothersome at March 2005 treatment.  In May 
2005 the Veteran's depression was described as high but 
normally moderate, and his anxiety was minimal.  His 
nightmares and flashbacks were described as at baseline and 
not overtly troublesome.  The Veteran stated at July 2005 
treatment that he wanted to discontinue the sertraline and 
that he had no motivation to do anything.  His depression was 
rated as mild to moderate and his anxiety was described as 
"nil."  At December 2005 treatment his depression was rated 
as an eight out of ten, and his anxiety as a nine out of ten.  
He reported having nightmares and presented at the session 
with moderately dysphoric affect.  

In March 2006 the Veteran's wife wrote that he had changed 
over the past couple of years into a person people did not 
want to be around.  He would isolate himself, had trouble 
sleeping, would hurt the feelings of others, and was 
depressed.  G.A.M. wrote in March 2006 that he had known the 
Veteran for 42 years and had lived at his house for the last 
year.  Mr. M had witnessed the Veteran ranting and raving, 
going out into the middle of a pasture to sit down and cry, 
and tearing things up.  On the other hand, he had seen the 
Veteran when he was happy.

The Veteran reported at March 2006 VA treatment that he was 
sleeping for about three hours per night and had been doing 
better, but would break into tears easily at times.  His 
nightmares were present intermittently.  In May 2006 the 
Veteran rated his depression as a six out of ten and his 
anxiety as a five out of ten.  His flashbacks were occurring 
at variable frequency, his nightmares about three times per 
week, and he had a mildly dysphoric affect at treatment.  The 
Veteran said at July 2006 treatment that his nightmares had 
recently increased and in November 2006 he reported that the 
nightmares were present intermittently.  The following month, 
treatment notes indicate that his nightmares and flashbacks 
were "present variable."

At a December 2006 psychological assessment the Veteran 
reported that he and his wife did not argue but were not 
close.  He reported feeling better since a change in 
medication the month before, and the examiner described him 
as alert and well oriented.  His affect was slightly blunted 
and his mood was mildly dysphoric.  The Veteran denied 
feeling any depression or stress at the appointment, but some 
of his answers were not consistent with this.  May 2007 VA 
treatment notes indicate that flashbacks were present in some 
situations.

After a careful review of the evidence, including the above 
reports of psychiatric treatment, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not support a finding that 
the Veteran engaged in combat with enemy forces, and he has 
not so alleged.  "Engaged in combat with the enemy" has 
been defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
instant case, the evidence fails to document that the Veteran 
engaged in combat, as shown by the lack of combat-indicative 
awards or decorations, and a non-combat duty assignment.  His 
DD Form 214 shows that he was awarded the Meritorious Service 
Medal with one device, Air Force Commendation Medal with one 
device, Air Force Outstanding Unit Award with four devices, 
Air Force Good Conduct Medal with six devices, and the 
National Defense Service Medal.  As noted above, his MOS 
indicates that he was a traffic management supervisor.  In 
addition, there is no indication that he sustained any wounds 
in service.

The Board acknowledges the Veteran's accounts of having to 
search the caskets of servicemen while serving in Thailand, 
including those who died in Vietnam and Thailand.  However, 
the period he reported being in Thailand with a stopover in 
Vietnam, September 1975 to October 1975, was after the 
Vietnam era.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) 
(Vietnam era ended on May 7, 1975). 

We respect the sincerity of the Veteran's assertions, but the 
law requires verification or corroboration of claimed 
stressors when there is no support in the record of his 
having participated in combat.  His accounts are not 
supported by the objective evidence of record, and are not 
verifiable without greater specificity, which only he could 
provide.  The Board does not discount the likelihood that the 
remains of American service personnel were repatriated after 
hostilities in Vietnam had ended.  However, the Veteran has 
not furnished specific dates, places, or names of 
participants for those incidents which could be verified 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC), or other means.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept 
the veteran's assertions regarding undocumented stressors if 
they derive from his having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 38 
U.S.C.A. § 1154(b).  The Federal Circuit Court has confirmed 
that section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  The mere fact that the Veteran received no 
awards or decorations typically bestowed upon combat veterans 
is not the basis for the Board's denial of combat status.  In 
this case, the Veteran does not allege that he engaged in 
combat, and the time period during which he reported being 
briefly in Vietnam and in Thailand could not have placed him 
in a combat zone because it was after the official close of 
the Vietnam era.  In addition, he had failed to identify 
specific combat-type events to permit JSRRC research to 
provide any verification.

The Board acknowledges that the Veteran has been diagnosed 
with PTSD, based upon the account he related to healthcare 
providers about experiences in Thailand.  There are other 
diagnoses, too, including major depression, alcohol abuse, 
and a sleep disorder.  However, while there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Under West v. Brown, 7 Vet. App. 70, 76 (1994) 
where "the veteran did not engage in combat with the enemy . 
. . the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor."  
Rather, the claimed stressors must be corroborated by 
independent evidence of record.  Therefore, the Veteran's 
statements are not sufficient to establish an in-service 
stressor, and sufficient corroborating evidence has not been 
submitted to verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


